Citation Nr: 1139263	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  10-17 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than May 27, 2009, for the award of service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel





INTRODUCTION

The Veteran served on active duty from April 1967 to November 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2009 rating decision in which the RO, inter alia, granted service connection for prostate cancer and assigned an initial 100 percent rating, effective May 27, 2009.  In November 2009, the Veteran filed a notice of disagreement (NOD) with the assigned effective date.  A statement of the case (SOC) was issued in April 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2010.

The claims file reflects that the Veteran was previously represented by the North Carolina Division of Veterans Affairs (as reflected in a May 2009 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In April 2010, the Veteran filed a VA Form 21-22, appointing the American Legion as his representative.  The Board has recognized the change in representation.

In September 2010, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2009).

In a September 2010 decision, the Board denied entitlement to an effective date earlier than May 27, 2009, for the award of service connection for prostate cancer.  The Veteran, in turn, appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2011 Order, the Court granted a Joint Motion (filed by representatives of both parties) to vacate and remand the September 2010 Board decision, and returned this matter to the Board for further proceedings consistent with the Joint Motion.  

Subsequent to the Board's September 2010 decision, records of VA treatment dated from January to July 2010 were associated with the claims file.  However, for reasons that will be discussed below, this evidence is not pertinent to the claim on appeal.  Thus, while the Veteran has not waived initial RO consideration of this evidence, a remand for such consideration is unnecessary.  See 38 C.F.R. § 20.1304 (2011).

In addition, after issuance of the Court's Order, the Board wrote to the Veteran in June 2011 and offered him the opportunity to submit additional argument and evidence within 90 days.  In August 2011, the Veteran submitted records of VA treatment dated from August 1999 to June 2011 and records of private treatment dated from October 1993 to November 1994.  He included the "90-Day Letter Response Form" and checked the box indicating that he was submitting the enclosed argument and/or evidence, and that he wanted his case remanded to the agency of original jurisdiction (AOJ) for review of this newly submitted evidence.  However, for reasons that will be discussed below, the evidence submitted in August 2011 is simply not relevant to the claim on appeal.  Accordingly, remand of this matter for consideration of the evidence submitted in August 2011 also is unnecessary.  See 38 C.F.R. § 20.1304.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.  

2.  On May 27, 2009, the RO received the Veteran's original claim for service connection for prostate cancer.

3.  Notwithstanding the Veteran's current assertions as to filing prior claims, the claims file includes no statement or communication from the Veteran, prior to May 27, 2009, that constitutes a pending claim for service connection for prostate cancer, and the Veteran has produced no proof that he, in fact, filed any prior claims involving prostate cancer.

4.  The Veteran's prostate cancer was diagnosed in March 2004; there is no medical indication that the Veteran had prostate cancer from the November 7, 1996 date of a relevant change in law to May 27, 2009. 

CONCLUSION OF LAW

The claim for an effective date earlier than May 27, 2009, for the award of service connection for prostate cancer is without legal merit.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.157, 3.400 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

In the present appeal, the April 2010 SOC included citation to the provisions of 38 C.F.R. §§ 3.114 and 3.400 and discussion of the legal authority governing effective dates for awards of compensation.  The April 2010 SOC set forth the reasons for the denial of the Veteran's request for an earlier effective date in this case.  Moreover, the Veteran has been afforded the opportunity to present evidence and argument with respect to the claim on appeal.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the appellant.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).


II.  Analysis

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

The claims file reflects that the Veteran's original claim for service connection for prostate cancer was received by VA on May 27, 2009.  In an October 2009 rating decision, the RO awarded service connection for prostate cancer, assigning an effective date of May 27, 2009 (the date of the claim for service connection).  

In his November 2009 NOD, the Veteran argued that he is entitled to an earlier effective date for the award of service connection for prostate cancer because he filed claims for service connection in the 1980s, in 1999, and in 2004.  He reiterated his assertion that he had filed claims for service connection prior to May 2009 in a February 2010 written statement, his April 2010 substantive appeal, and correspondence dated in August 2011.  

Notwithstanding the Veteran's assertions, the Board finds that a thorough review of the claims file reveals no communication regarding service connection for prostate cancer prior to his claim for service connection received on May 27, 2009.  The Board acknowledges that VA must liberally construe all documents filed by a claimant.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  In this case, however, there simply is no document that might be construed, even in the broadest sense, as a claim for prostate cancer prior to May 27, 2009.  While the Veteran has asserted the filing of an earlier claim, he has not produced evidence of such a claim.

The Board also points out that there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, VA adjudicators are presumed to have properly discharged their official duties by properly handling claims submitted by the Veteran.  The presumption of regularity is not absolute; it may be rebutted by the submission of "clear evidence to the contrary."  Statements made by a veteran, without more, do not constitute the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 98 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992).  Hence, in this case, the Veteran's unsupported assertions that he filed earlier claims for service connection in the 1980s, in 1999, and in 2004 are insufficient to rebut the presumption that VA properly handled all claims filed by the Veteran.

The Board notes that the claims file includes VA medical records reflecting that the Veteran was treated for history of impotence in August 1999, that he was noted to have had an elevated prostate-specific antigen (PSA) on a routine screen in June 2003, and that he was first diagnosed as having prostate cancer in April 2004, following a March 2004 needle biopsy.  These records also reflect that the Veteran attended Agent Orange groups in June 2003 and May 2009.  However, while records of medical treatment may be constitute an informal claim for increase or to reopen a disability determination for a disability for which service connection has already been established, such records cannot constitute an informal claim for service connection.  See 38 C.F.R. § 3.157(b).  See also MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006).  Significantly, the June 2003 and May 2009 Agent Orange program notes specifically indicate that group members were advised of the need to file a separate claim with the RO to establish service connection.  

In short, the claims file includes no statement or communication from the Veteran, prior to May 27, 2009, that constitutes a pending claim for service connection for prostate cancer, and the Veteran has not otherwise persuasively established there exists any such claim.  

The Board has considered that, in the October 2009 rating decision, the RO granted service connection for prostate cancer based on the Veteran's presumed exposure to herbicides during active service in Vietnam.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

With respect to the assignment of effective dates for awards of service connection for diseases presumed to have been caused by herbicide exposure, a limited exception to the statutory provisions governing the assignment of effective dates was created by the Nehmer line of cases:  the final Stipulation and Order in Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I), the specific guidance describing the Stipulation and Order setting forth VA's ongoing responsibilities for further rulemaking and disability payments to class members provided in Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II), the class action Order in Nehmer v. United States Veterans Administration, No. CV-86-6160 TEH (N.D. Cal., Dec. 12, 2000), and Nehmer et. al. v. Veterans Administration of the Government of the United States, 284 F. 3d 1158 (9th Cir. 2002) (Nehmer III).   

In August 2003, VA published regulations to implement these orders.  A Nehmer class member is defined as a veteran who has a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i).  The term "covered herbicide disease" includes prostate cancer.  38 C.F.R. § 3.816(b)(2)(vii).  If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose.  38 C.F.R. § 3.816(c)(1).  If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(2).

If the requirements of (c)(1) or (c)(2) are not met, the effective date of the award shall be determined in accordance with 38 C.F.R. §§ 3.114, 3.400.  38 C.F.R. § 3.816(c)(4).

Where compensation is awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  Where compensation is awarded or increased pursuant to a liberalizing law or VA issue which became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  38 C.F.R. § 3.114(a).  If a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).

The effective date of the regulation that added prostate cancer to the list of diseases for which the VA Secretary has determined that there exists an etiological relationship to herbicides exposure (and are, thus, subject to presumptive service connection on the basis of such exposure) is November 7, 1996.  See 61 Fed. Reg. 57,586-87 (November 7, 1996).  As discussed above, the Veteran did not file a claim for service connection for prostate cancer until May 27, 2009, and there was no prior denial of service connection for prostate cancer.  Since there was no prior denial of service connection for prostate cancer and the Veteran's claim for service connection was received after prostate cancer was added to the list of presumptive diseases, the retroactive provisions of 38 C.F.R. § 3.816 are not applicable to this case.  

In the Joint Motion, the parties indicated that, pursuant to 38 C.F.R. § 3.114(a), the Veteran may, possibly, be entitled to an effective date of one year earlier than the date he filed his claim for service connection for prostate cancer, if the evidence of record establishes that (1) he experienced symptoms of prostate cancer prior to his diagnosis, and (2) prostate cancer existed continuously from that date until the time he filed his prostate cancer claim.  See Joint Motion, at p. 3.  

The pertinent evidence of record, however, simply does not indicate that the Veteran had prostate cancer until after November 7, 1996.  The earliest record of VA treatment associated with the claims file is dated in August 1999, at which time the physician noted that the Veteran had increased urinary frequency secondary to benign prostatic hypertrophy; however, there was no mention of prostate cancer.  As discussed above, VA treatment records reflect that the Veteran was referred for urological evaluation after an elevated PSA was found on routine screening in June 2003.  He underwent a prostate biopsy in March 2004, which revealed adenocarcinoma.  During VA examination to evaluate his claimed prostate cancer in September 2009, the Veteran gave a history of prostate cancer since 2002.  He also reported that he had been impotent for 15 years.  Following examination, the physician opined that the Veteran's erectile dysfunction was not a residual of prostate cancer, as the onset of erectile dysfunction occurred years prior to the onset of carcinoma of the prostate.  This physician's opinion offers further support for the conclusion that the Veteran's prostate cancer was not present until well after November 7, 1996.  

Significantly, the Veteran himself asserted in his November 2009 NOD that he was seeking an effective date from 1999, stating that "that was the year that everything started to go wrong with my body."  He reported that he had been unable to engage in sexual intercourse with his wife since 1999, and believed that he first noticed prostate cancer in that year, although he did not go to the doctor.  

The Board recognizes that, as mentioned in the introduction, the Veteran has submitted numerous VA and private treatment records in support of his claim for an earlier effective date for the award of service connection.  While he has submitted records of private treatment dated from October 1993 to November 1994, these records make no mention of complaints regarding or treatment for prostate cancer.  Rather, these records reflect treatment for a perirectal abscess and a fissure in ano.  The records of VA treatment submitted by the Veteran do not include any records dated prior to August 1999, and make no mention of prostate cancer prior to 2004.  Accordingly, these records are not pertinent to the claim on appeal.    

The evidence of record simply does not reflect that the Veteran met the criteria for service connection for prostate cancer on November 7, 1996.  Accordingly, as the Veteran did not meet the criteria for service connection for prostate cancer on the effective date of the liberalizing regulation, an earlier effective date for the award of service connection pursuant to 38 C.F.R. § 3.114 is also not warranted.  

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date for the award of service connection for prostate cancer earlier than May 27, 2009, is assignable, the claim for an earlier effective date must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than May 27, 2009, for the award of service connection for prostate cancer is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


